266 S.W.3d 341 (2008)
Percy LINDSEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90136.
Missouri Court of Appeals, Eastern District, Division One.
October 21, 2008.
Jo Ann Rotermund, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: Mo.Cir., 2007 WL 5446511.

ORDER
PER CURIAM.
Percy Lindsey appeals from the motion court's denial, following an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).